DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed October 23, 2020 is acknowledged. Species #3 is elected. Claims 36 and 44 have been cancelled. Claims 34 and 43 have been amended. Non-elected Species, Claims 42 has been withdrawn from consideration. Claims 34-35, 37-43 and 45-53 are pending.  
Action on merits of the Elected Species, claims 34-35, 37-41, 43 and 45-53 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 has been considered by the examiner.
However, US. Pub. No. 2009/0252351 to LIN et al. was previously cited, IDS 5/07/2020. Thus, the reference has been crossed-out. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34-35 and 37-41, 43 and 45-53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
sides of the RDL structure from the first side to the second side of the RDL structure”.
There is insufficient antecedent basis for these limitations in the claim.
The only element in claim 34 that has “first side and second side” is the first semiconductor die. 
Therefore, Claim 34 and all dependent claims 35 and 37-41 are indefinite.

Amended Claim 43 recites: “wherein the conductive electromagnetic shield layer covers sidewalls of the first RDL structure and sidewalls of the second RDL structure”.
There is insufficient antecedent basis for these limitations in the claim.
The first RDL structure and the second RDL structure do not have any “sidewalls”. 
Therefore, Claim 43 and all dependent claims 45-53 are indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-35, 37, 39-40, 43 and 45- are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US. Pub. No. 2017/0110413) and ZHAI et al. (US. Pub. No. 2015/0303149) both of record.
With respect to claim 34, As best understood by Examiner, CHEN teaches a semiconductor package assembly as claimed including: 

a redistribution layer (RDL) structure (128) comprising a first surface and a second surface, the first surface disposed adjacent the second side of the first semiconductor die (200), wherein the RDL structure (128) comprises: 
a plurality of conductive traces (120) comprising first conductive traces (120) electrically coupled to the conductive pads (204) of the first semiconductor die (200) and second conductive traces (120) electrically coupled to the first traces (120); and 
an inter-metallic dielectric (IMD) layer (122) disposed between the first conductive traces (120) and the second conductive traces (120) of the plurality of conductive traces; 
a conductive electromagnetic shield layer (140) covering the first side of the first semiconductor die (200) and sides of the RDL structure (128) from the first side to the second side of the RDL structure (128), wherein the conductive electromagnetic shield layer (140) is electrically coupled to the RDL structure (128) through one or more vias;  and 
a plurality of solder bumps (132) disposed on and in direct physical contact with the second surface of the RDL structure (128) and electrically coupled to the first semiconductor die (200) through the plurality of conductive traces (120) of the RDL structure (128). (See FIGs. 13A-B, 21 and ¶ [0029]).
 
With respect to claim 35, the semiconductor package assembly of CHEN further comprises a first dielectric layer (104) disposed between the first side of the first semiconductor die (200) and the conductive electromagnetic shield layer (140). 

The under-bump 130 is well known in the art as an “electronic component”. 

With respect to claim 39, the first semiconductor die (200) of CHEN is surrounded by a molding compound (126), the molding compound being in contact with the first surface of the RDL structure (128); and 
the one or more vias (124) extend through the molding compound (126) to form electrical connections between the RDL structure (128) and the conductive electromagnetic shield layer (140). 
 
With respect to claim 40, the conductive electromagnetic shield layer (140) of CHEN covers sidewalls of the molding compound (126).  

With respect to claim 43, As best understood by Examiner, CHEN teaches a semiconductor package assembly as claimed including: 
a first semiconductor die (220) having a first side and an opposing second side, the second side comprising conductive pads (204);7911483.1Application No.: Not Yet Assigned5 Docket No.: M1295.70193US01
Preliminary Amendmenta first redistribution layer (RDL) structure (118) comprising a first surface and an opposing second surface, the first surface disposed adjacent the second side of the first semiconductor die (220), wherein the first RDL structure (118) comprises: 

a first inter-metallic dielectric (IMD) layer (122) disposed between the first conductive traces and the second conductive traces of the first plurality of conductive traces (120); 
a conductive electromagnetic shield layer (140) covering the first side of the first semiconductor die (220), wherein the conductive electromagnetic shield layer (140) is electrically coupled to the first RDL structure (118) through one or more first vias (114); 
a second semiconductor die (200) having a third side and an opposing fourth side, the fourth side comprising conductive pads (204), wherein the second semiconductor die (200) is separated from the first semiconductor die (220) by the first RDL structure (118); 
a second redistribution layer (RDL) structure (128) comprising a third surface and an opposing fourth surface, the third surface disposed adjacent the fourth side of the second semiconductor die (200), wherein the second RDL structure (128) comprises: 
a second plurality of conductive traces comprising third conductive traces (120) electrically coupled to the conductive pads (204) of the second semiconductor die (200) and fourth conductive traces (120) electrically coupled to the third conductive traces (120); and 
a second inter-metallic dielectric (IMD) layer (122) disposed between the third conductive traces and the fourth conductive traces of the second plurality of conductive traces (120), wherein the second RDL (128) is electrically coupled to first RDL (118) through one or more second vias (124); and 


With respect to claim 47, the semiconductor package assembly of CHEN further comprises a first dielectric layer (104) disposed between the first side of the first semiconductor die (220) and the conductive electromagnetic shield layer (140).  

With respect to claim 48, the first semiconductor die (220) of CHEN is surrounded by a first molding compound (116), the first molding compound (116) being in contact with the first surface of the first RDL structure (118); and 
the second semiconductor die (200) is surrounded by a second molding compound (126), the second molding compound (126) being in contact with the second surface of the first RDL structure (118) and the third surface of the second RDL structure (128).
  
With respect to claim 49, the one or more first vias (114) of CHEN extend through the first molding compound (116) to form first electrical connections between the first RDL structure (118) and the conductive electromagnetic shield layer (140); and 


With respect to claim 50, the conductive electromagnetic shield layer (140) of CHEN covers sidewalls of the first molding compound (116) and sidewalls of the second molding compound (126). 
With respect to claim 52, the semiconductor package assembly of CHEN further comprises an electronic component (130) disposed on the second surface of the RDL structure (128) and electrically coupled to the plurality of conductive traces (120) of the RDL structure (128).
 The under-bump is well known in the art as an “electronic component”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘413 as applied to claims 34 and 43 above, and further in view of SEO et al. (US. Patent No. 9,324,657) of record.

Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor package further including an electronic component on the surface of the RDL structure.  
However, SEO teaches a semiconductor package assembly including: 
a plurality of solder bumps (221) disposed on and in direct physical contact with the second surface of a RDL structure (201) and electrically coupled to first semiconductor die (211) through a plurality of conductive traces (201b) of the RDL structure (201); and 
further including an electronic component (223) disposed on the surface of the RDL structure (201) and electrically coupled to the plurality of conductive traces (201b) of the RDL structure (201). (See FIG. 8E).
   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor package assembly of CHEN further including the electronic component disposed on the surface of the RDL structure as taught by SEO to increase a signal processing speed of the semiconductor die.

With respect to claims 38 and 53, in view of SEO, the electronic component (223) comprises at least one of a capacitor, an inductor, and/or a resistor.  

Claims 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘413 as applied to claims 34 and 43 above, and further in view of TANG et al. (US. Pub. No. 2009/0075428) of record.
CHEN teaches the semiconductor package assembly as described in claims 34 and 43 above including the conductive electromagnetic shield layer (140). 
 Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing a dielectric layer covering an upper surface of the conductive electromagnetic shield layer. 
However, TANG teaches a semiconductor package assembly including a conductive electromagnetic shield layer (303) covering a first side of a semiconductor die (165); and a dielectric layer (305) covering an upper surface of the conductive electromagnetic shield layer (303). (See FIG. 19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor package assembly of CHEN further including the dielectric layer covering the upper surface of the conductive electromagnetic shield layer as taught by TANG to protect the conductive electromagnetic shield layer.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘413 as applied to claim 43 above, and further in view of ZHAI et al. (US. Pub. No. 2015/0303149) of record.
With respect to claim 45, CHEN teaches the semiconductor package assembly as described in claim 43 above including first semiconductor die (220) having a first side and an opposing second side, the second side comprising conductive pads (204).  

However, ZHAI teaches a semiconductor package assembly including a third semiconductor die (410) arranged side-by-side with the first semiconductor die (410). (See FIG. 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor package assembly of CHEN further including the third semiconductor die arranged side-by-side with the first semiconductor die as taught by ZHAI to increase the memory.

With respect to claim 46, in view of ZHAI, the third semiconductor die (410) comprises a fifth side and opposing sixth side, the sixth side comprising conductive pads (420), and wherein the conductive pads of the third semiconductor die (410) are electrically coupled to the first conductive traces of the first RDL structure (320).  

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 102
With respect to claim 34, Applicant argues: Chen also describes EMI shield 140 covering the sidewalls of RDL 118 but not covering the sidewalls of RDL 128 (see FIG. 13B).
extends past molding compound 116/126 and RDLs 118/128.”.
Since the bottom surface 140A of the shield 140 extends past the molding 116/126 and RDLs 118/128, the shield 140 of CHEN is covering the first side and second side of the RDL 128.  Moreover, the solder bump 132 of CHEN is disposed on and in direct physical contact with the second surface of the RDL 128.
Similarly, the conductive shield 140 of CHEN, FIG. 13B, ¶ [0029], does indeed cover sidewalls of the first RDL structure 118 and sidewalls of the second RDL structure 128, as discussed above.  
Furthermore, “the sides or sidewalls of the RDL” of claims 34 and 43 lack antecedent support as discussed in the 35 U.S.C. 112(b).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH D MAI/            Primary Examiner, Art Unit 2829